Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hyun Yong Lee on 5/19/2022.
The application has been amended as follows: 
4. (currently amended) The USB-C DMP device of claim 1 [[3]], wherein the converter converts the voice signal received by the first Bluetooth to the USB-C (USB type-C) signal and transmits the USB-C signal to the monitor or the TV through the first USB terminal, and
the SoC controls the first Bluetooth to receive the voice signal from the voice recognition Bluetooth speaker, and to convert the voice signal received by the first Bluetooth into the USB-C signal by the converter.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As set forth by the record, the prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425